Execution Copy

 

Exhibit 10.16

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Omissions are designated as ***. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

TERMINATION AGREEMENT

This Termination Agreement (this “Termination Agreement”) entered into as of
December 8, 2016, effective as of June 1, 2015 (the “Termination Date”), is by
and between CATALYST BIOSCIENCES, INC., a corporation organized under the laws
of the state of Delaware, United States of America, with a place of business at
260 Littlefield Avenue, South San Francisco, California 94080 (“CATALYST”) and
WYETH LLC, a wholly-owned subsidiary of PFIZER INC., a corporation organized
under the laws of the State of Delaware, United States of America, with a place
of business at 235 East 42nd Street, New York, New York, 10017 (“WYETH”). Each
of CATALYST and WYETH hereinafter referred to individually as a “Party” and
together as the “Parties.”

WHEREAS, on July 29, 2009, WYETH and CATALYST entered into that certain Research
and License Agreement (as amended, the “License Agreement”);

WHEREAS, on April 2, 2015, WYETH provided written notice to CATALYST of WYETH’s
termination of the License Agreement pursuant to Section 9.4 (Termination by
Wyeth Without Cause) thereof, such termination effective as of June 1, 2015;

WHEREAS, WYETH has provided or is in the process of providing information as
required by the License Agreement and has also provided certain materials and
transition services, and the Parties desire to enter into this Termination
Agreement in lieu of the agreement otherwise contemplated by Section 9.9 of the
License Agreement; and

WHEREAS, each of WYETH and CATALYST now desire to agree on certain matters
related to termination of the License Agreement, providing for, among other
things, a transfer of certain data and materials related to the Products (as
defined below), all on the terms and conditions set forth in this Termination
Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements provided
herein, and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by both Parties, CATALYST and WYETH each hereby
agree as follows:

1.DEFINITIONS. For purposes of this Termination Agreement, the following
definitions shall be applicable:

1.1“License Revenues” means the non-royalty payments received by CATALYST or any
of its Affiliates in consideration for the grant of a license to a Third Party
to Develop and Commercialize Products for any countries in the Territory
consisting of: [* * *]. For clarity, License Revenue shall exclude in any event:
[* * *].

1.2“Materials” means the materials, active pharmaceutical ingredients,
formulations or clinical trial material set forth on Exhibit A hereto, as such
Materials existed in WYETH’s possession as of the Termination Date.

Page 1 of 14

pa-1775019

--------------------------------------------------------------------------------

Execution Copy

 

Exhibit 10.16

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Omissions are designated as ***. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 

1.3“Net Sales” shall mean [ * * *]:

(a)[* * *];

(b)[* * *];

(c)[* * *];

(d)[* * *];

(e)[* * *]; and

(f)[* * *].

[* * *].

1.4“Product Documents” shall mean the preclinical and clinical data, studies,
results and protocols, regulatory filings, correspondence and other documents
related to the development, manufacturing and testing of Products set forth on
Exhibit A hereto.

Any capitalized terms contained in this Termination Agreement that are not
defined hereunder shall have the respective meanings assigned to those terms in
the License Agreement.

2.TERMINATION. Effective as of the Termination Date, the License Agreement,
including any and all rights and obligations of both Parties thereunder, are
hereby terminated, except as provided in the following Sections of the License
Agreement: Section 1 (Definitions); Article 7 (Confidentiality) (except for
Section 7.4, and except that Wyeth shall have no rights pursuant to
Section 7.2.2 other than in accordance with Section 4.2 of this Termination
Agreement), Article 10 (Liability, Indemnification and Insurance), Article 11
(Dispute Resolution) and Section 12 (Miscellaneous) (except for Section 12.4;
provided that any and all notices delivered following the Termination Date shall
hereinafter be governed by the notice procedures set forth in Section 6.4 of
this Termination Agreement). Each of the Parties hereby acknowledges and
confirms that the aforementioned Sections of the License Agreement shall survive
this Termination Agreement. Notwithstanding anything to the contrary in this
Termination Agreement or the License Agreement, (a) the terms of this
Termination Agreement shall be deemed the Confidential Information of both
Parties; (b) [* * *]. The Parties hereby acknowledge and agree that [* * *].
Should CATALYST elect to utilize a contract manufacturer other than CMC
Biologics, Inc. at any time, [* * *].

3.TRANSITION.

3.1Transition Plan. The Parties acknowledge that WYETH, in good faith, initiated
transfer activities as of the Termination Date, which activities (and their
associated statuses) are set forth in Exhibit A hereto (the “Transition Plan”).
With respect to those transfer activities

Page 2 of 14

pa-1775019

--------------------------------------------------------------------------------

Execution Copy

 

Exhibit 10.16

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Omissions are designated as ***. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 

described in Exhibit A as being outstanding as of the execution of this
Termination Agreement by the Parties, said activities will be completed by or on
behalf of WYETH in accordance with Exhibit A; provided that Wyeth shall only be
responsible for transferring those Product Documents, Materials and WYETH
Know-How in WYETH’s (or its Affiliate’s) then-current possession and reasonably
retrievable (and, in the case of Product Documents, transfer will occur in
electronic format, unless otherwise determined by WYETH). WYETH-Know How,
Product Documents and Materials delivered by or on behalf of WYETH to CATALYST
(or its designees) prior to execution of this Termination Agreement by the
Parties are hereby deemed satisfactorily delivered by or on behalf of WYETH to
CATALYST (or its designee) under the Transition Plan to the extent set forth on
Exhibit A and WYETH shall have no further obligation to re-transfer (or have
re-transferred) any of said WYETH-Know How, Product Documents or Materials to
CATALYST (or its designee). Notwithstanding anything to the contrary in this
Termination Agreement, in no event shall WYETH (or its Affiliates or vendors) be
obligated to provide [* * *].

Except as set forth above, CATALYST acknowledges and agrees that any WYETH-Know
How, Product Documents and Materials CATALYST (or its designees) may receive
from WYETH or its Affiliates or their respective vendors or service providers
pursuant to this Termination Agreement are experimental in nature and/or may not
have been fully researched and are provided as-is and shall be used at the sole
risk of CATALYST and without any liability on the part of WYETH or any of its
Affiliates or any of their respective vendors or service providers, except in
the event of fraud or intentional misconduct. CATALYST shall use any and all
human tissue samples (and data related thereto) transferred by or on behalf of
WYETH pursuant to this Termination Agreement in accordance with all applicable
consents, protocols, ethics approvals and laws/regulations. [* * *]. If
reasonably required for any Regulatory Approval Application or Regulatory
Approval, WYETH will disclose to CATALYST or its Affiliate or licensee, as
applicable, such media composition.

3.2Transition Manager. WYETH and CATALYST have each appointed up to two persons
to oversee and manage the Transition Plan (each a “Transition Manager”, and such
transition, the “Transition”). CATALYST’s Transition Manager is Mr. Andrew
Hetherington, and WYETH’s Transition Managers are [* * *] and [* * *]. Each
Party’s Transition Managers shall be the primary contact for each Party with
respect to activities under the Transition Plan.

3.3Publications. WYETH and its Affiliates shall consult with CATALYST regarding
any scientific presentations or publications regarding the Products, and any
such presentations or publications shall require CATALYST’s prior written
approval, such approval not to be unreasonably withheld.

4.LICENSES; TRANSFER.

4.1WYETH Licensed Rights. WYETH hereby grants to CATALYST an exclusive license
in the Territory, with the right to grant sublicenses, under the WYETH Licensed
Rights

Page 3 of 14

pa-1775019

--------------------------------------------------------------------------------

Execution Copy

 

Exhibit 10.16

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Omissions are designated as ***. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 

that apply to CB 813a and CB 813d [* * *] but not to [* * *], to Research, have
Researched, Develop, have Developed, Manufacture, have Manufactured and
Commercialize the Products, subject to the payment by CATALYST to WYETH of the
payments set forth in Sections 5.1 and 5.3 of this Termination Agreement. [* *
*].

4.2Internal Research License. Notwithstanding anything to the contrary in this
Termination Agreement, CATALYST hereby grants to WYETH and WYETH’S Affiliates a
world-wide, perpetual, irrevocable, royalty-free, fully paid up, perpetual right
and license, with the right to sublicense to collaborators and Third Party
service providers of WYETH and WYETH’S Affiliates (and in the case of such
collaborators and Third Party service providers, solely for doing work in
collaboration with or on behalf of WYETH and WYETH’S Affiliates), to use for
research purposes any and all WYETH Licensed Rights exclusively licensed to
CATALYST pursuant to the foregoing Section 4.1.

4.3Transfer Activities.

(a)WYETH has and shall use [* * *] to transfer to CATALYST (or its designee) the
Product Documents as specified in the Transition Plan (the “Transfer
Activities”).WYETH and its Affiliates shall be obligated to perform no more than
[* * *] in the aggregate (the “Transfer Activities Hours Cap”) on the Transfer
Activities. WYETH and its Affiliates shall [* * *]. As of the date of this
Termination Agreement,   [* * *].

(b)WYETH has and shall use [* * *] to transfer WYETH Know-How and Material as
specified in the Transition Plan (the “Tech Transfer Services”) to CATALYST or
CATALYST’s designated contract manufacturer. Tech Transfer Services shall not
include [* * *]. WYETH and its Affiliates shall be obligated to perform no more
than [* * *] in the aggregate (the “Tech Transfer Hours Cap”) on the provision
of Tech Transfer Services under this Termination Agreement; provided, however,
if in WYETH’s [* * *], the activities undertaken to perform such Tech Transfer
Services specified in Exhibit A exceed the Tech Transfer Hours Cap, [* * *].

(c)In consideration for [* * *] of Tech Transfer Services provided through   [*
* *], CATALYST shall pay WYETH [* * *]. Accordingly, any additional Tech
Transfer Services will be billed at the rate of [* * *] per FTE hour up to the
Tech Transfer Hours Cap. There shall be no cost for [* * *]. WYETH and its
Affiliates shall  [* * *] to provide any additional Tech Transfer Services once
the Tech Transfer Hours Cap has been met, [* * *].

Page 4 of 14

pa-1775019

--------------------------------------------------------------------------------

Execution Copy

 

Exhibit 10.16

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Omissions are designated as ***. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 

4.4Patent Related Matters.

(a)Transfer of Patent Rights [* * *]. Except with respect to those
certain      [* * *] described in Section 4.4(b) below, the Parties acknowledge
and agree that sole responsibility and authority for prosecution and maintenance
of [* * *] as of the Termination Date.

(b)[* * *].

(c)[* * *].

4.5Further Assurances. WYETH shall, upon reasonable advanced written notice from
CATALYST and at [* * *], provide CATALYST with information and/or documentation,
which information and/or documentation has not been provided previously by WYETH
to CATALYST pursuant to the Transfer Activities or Tech Transfer Services
hereunder, to enable CATALYST to respond to inquiries from Regulatory
Authorities, if required; provided, however, that WYETH shall be obligated to
perform no more than [* * *] hours in the aggregate under this Section 5.4.

5.FINANCIALS.

5.1Royalty. In consideration of the rights granted by WYETH to CATALYST pursuant
to Section 4.1 of this Termination Agreement, CATALYST shall pay to WYETH a [* *
*] royalty on Net Sales of the Products during the Royalty Term.

5.2Payments for Transfer Activities, Tech Transfer Services and Material. WYETH
shall invoice CATALYST for the Tech Transfer Services (including for any
Materials) pursuant to Sections 4.3, and CATALYST shall remit the applicable
payment to WYETH within [* * *] days following the date of each such invoice.

5.3Payment for WYETH Development and Manufacturing Costs. In consideration of
the rights granted by WYETH to CATALYST pursuant to Section 4.1 of this
Termination Agreement, CATALYST shall reimburse WYETH in an amount equal to
Seventeen Million Five Hundred Thousand Dollars (USD $17,500,000) in respect of
WYETH’s cumulative Development and Manufacturing costs incurred during the Term
of the License Agreement prior to termination of said License Agreement by WYETH
(the “Cost Reimbursement”). The Cost Reimbursements will be in the form of the
following payments, which payments shall be payable by CATALYST to WYETH within
[* * *] days of the achievement of the following:

(a)[* * *];

(b)[* * *];

(c)[* * *];

Page 5 of 14

pa-1775019

--------------------------------------------------------------------------------

Execution Copy

 

Exhibit 10.16

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Omissions are designated as ***. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 

(d)[* * *];

(e)[* * *]; and

(f)[* * *].

(g)Notwithstanding anything to the contrary, the total amount payable pursuant
to this Section 5.3 shall not exceed USD $17,500,000.

[* * *].

For purposes of this Termination Agreement, “Pediatric” means any person less
than 18 years of age.

5.4Payment Remittance. All payments due to WYETH pursuant to this Termination
Agreement shall be remitted by CATALYST via wire transfer to the following bank
account:

Pfizer Inc.

235 East 42nd Street

New York, New York 10017

 

[* * *]

 

[* * *]

5.5Expiration of Royalty Term. After the Royalty Term for any Product in any
country in the Territory, no further royalties shall be payable in respect of
Net Sales of such Product in such country, the Net Sales of such Product in such
country shall cease to be included in determining the aggregate Net Sales of
such Product in the Territory, and the licenses granted to CATALYST under
Section 4.1 of this Termination Agreement with respect to such Product in such
country shall be fully paid-up, exclusive, perpetual, irrevocable, royalty-free
licenses.

5.6Royalty Statements and Payments. Within [* * *] days after the end of each [*
* *], CATALYST shall deliver to WYETH a report setting forth for such [* * *]
the following information, on a Product-by-Product and country-by-country basis:
[* * *]. Net Sales information for a particular Product shall [* * *]. The total
royalty due for the sale of Products during such [* * *] shall be remitted [* *
*]. On the [* * *] of WYETH, CATALYST will provide to WYETH within [* * *] of
the end of any [* * *].

Page 6 of 14

pa-1775019

--------------------------------------------------------------------------------

Execution Copy

 

Exhibit 10.16

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Omissions are designated as ***. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 

5.7Taxes and Withholding. All payments under this Termination Agreement shall be
made in [* * *] unless such deduction or withholding is required by applicable
laws or regulations. If CATALYST is so required to deduct or withhold, CATALYST
will (a) [* * *] notify WYETH of such requirement, (b) [* * *], and (c) [* * *]
forward to WYETH an official receipt (or certified copy) or other documentation
[* * *] to WYETH evidencing such payment to such authorities.

5.8Currency. All amounts payable and calculations under this Termination
Agreement shall be in United States dollars (“USD”). As applicable, Net Sales
and any royalty deductions shall be translated into United States dollars in
accordance with CATALYST’s customary and usual translation procedures, which
shall be consistently applied.

5.9Interest on Past Due Payments. If CATALYST fails to pay any payment due under
this Termination Agreement within [* * *] days of the date such payment is due,
as provided in this Termination Agreement, such late payment shall bear
interest, to the extent permitted by applicable law, at [* * *].

5.10Record Keeping. CATALYST shall keep accurate books and accounts of record in
connection with the sale of Products, in sufficient detail to permit accurate
determination of all figures necessary for verification of royalties to be paid
hereunder. CATALYST shall maintain such records for a period of at least [* * *]
after the end of the Calendar Year in which they were generated.

5.11Audits. Upon [* * *] days prior written notice from WYETH, CATALYST shall
permit an independent certified public accounting firm of nationally recognized
standing selected by WYETH and reasonably acceptable to CATALYST, to examine, [*
* *], the relevant books and records of CATALYST and CATALYST’s Affiliates as
may be [* * *] to verify the accuracy of the royalty statements submitted by
CATALYST in accordance with Section 5.6 and the payment of royalties hereunder.
An examination by WYETH under this Section shall occur not more than [* * *] in
any [* * *] and shall be limited to the pertinent books and records for any [* *
*] ending not more than [* * *] before the date of the request. The accounting
firm shall be provided access to such books and records at CATALYST’s and
CATALYST’s Affiliate’s facility(ies) where such books and records are normally
kept and such examination shall be conducted during CATALYST’s and CATALYST’s
Affiliate’s normal business hours. [* * *]. Upon completion of the audit, the
accounting firm shall provide both CATALYST and WYETH a written report
disclosing whether the reports submitted by CATALYST are correct or incorrect,
whether the royalties paid are correct or incorrect, and, in each case, the
specific details concerning any discrepancies. No other information shall be
provided to WYETH.

5.12Underpayments/Overpayments. If such accounting firm concludes that
additional royalties were due to WYETH, CATALYST shall pay to WYETH the
additional royalties within [* * *] of the date CATALYST receives such
accountant’s written report so concluding. If such

Page 7 of 14

pa-1775019

--------------------------------------------------------------------------------

Execution Copy

 

Exhibit 10.16

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Omissions are designated as ***. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 

underpayment exceeds [* * *] of the royalties that were to be paid to WYETH, [*
* *]. If such accounting firm concludes that CATALYST overpaid royalties to
WYETH, [* * *].

6.MUTUAL RELEASE; INDEMNITY; DISCLAIMER; INSURANCE.

6.1Mutual Releases. In consideration of the covenants and agreements contained
herein, and on behalf of their respective Affiliates, successors, heirs,
executors, administrators, and assigns, CATALYST hereby fully and forever
releases and discharges WYETH and WYETH’s Affiliates, and WYETH hereby fully and
forever releases and discharges CATALYST and CATALYST’S Affiliates, and each of
their respective individual, joint, or mutual past, present and future
employees, officers, directors, agents, contractors, Affiliates, stockholders,
members, partners, collaborators, controlling persons, successors and assigns
from any and all claims, demands, liabilities, obligations, responsibilities,
suits, actions and causes of action, at law or in equity, known or unknown,
suspected or unsuspected, past, present or future, or otherwise, arising out of
or relating to the License Agreement or either Party’s rights and obligations in
connection with the termination of the License Agreement, including whether a
Party complied with its obligations under the License Agreement in connection
therewith; provided, however, that the foregoing release does not discharge any
rights or obligations set forth in this Termination Agreement or claims under
this Termination Agreement, including the surviving obligations of the License
Agreement referenced in Section 2 hereunder. The Parties agree that this
Termination Agreement is in full and complete settlement of the rights and
obligations of the Parties in connection with the License Agreement. It is
hereby understood that this Termination Agreement does not constitute an
admission of liability by either Party, including any admission of default or
breach of the License Agreement. The Parties warrant that these mutual releases
are not limited to matters which are known or disclosed, and hereby waive any
and all rights and benefits which they now have or in the future may have by
virtue of the provisions of Section 1542 of the California Civil Code with
respect to these mutual releases. The Parties are aware that Section 1542
provides as follows “A general release does not extend to claims which the
creditor does not know or suspect to exist in his favor at the time of executing
this release, which is known by him, must have materially affected his
settlement with the debtor.” The Parties realize that factual matters now
unknown to them may have given, or may hereinafter give rise to claims which are
presently unknown and unsuspected, and they further agree that this Termination
Agreement and the releases contained herein have been agreed upon in light of
that realization.

6.2Indemnification. CATALYST will indemnify, defend and hold harmless WYETH,
WYETH’s Affiliates and their respective past, present and future employees,
officers, directors, agents, contractors, Affiliates, stockholders, members,
partners, collaborators, controlling persons, successors and assign (each, a
“WYETH Indemnified Party”) from and against any and all liability, loss, damage,
expense (including reasonable attorneys’ fees and expenses) and cost that the
WYETH Indemnified Party may be required to pay to Third Parties resulting from
or arising out of the (i) [* * *]; or (ii) [* * *].

Page 8 of 14

pa-1775019

--------------------------------------------------------------------------------

Execution Copy

 

Exhibit 10.16

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Omissions are designated as ***. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 

6.3Disclaimer of Liability. IN NO EVENT SHALL ANY PARTY OR ANY OF ITS AFFILIATES
OR THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, CONTRACTORS, AGENTS,
STOCKHOLDERS, MEMBERS, PARTNERS, COLLABORATORS, CONTROLLING PERSONS, SUCCESSORS
OR ASSIGNS BE LIABLE UNDER THIS TERMINATION AGREEMENT FOR ANY SPECIAL, INDIRECT,
INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES OF ANY KIND WHATSOEVER, WHETHER IN
CONTRACT, WARRANTY, TORT, NEGLIGENCE, STRICT LIABILITY OR OTHERWISE, INCLUDING,
BUT NOT LIMITED TO, LOSS OF PROFITS OR REVENUE, SUFFERED BY WYETH, CATALYST OR
ANY OF THEIR SAID RESPECTIVE REPRESENTATIVES, UNDER THIS TERMINATION AGREEMENT,
EXCEPT WITH RESPECT TO ANY DAMAGES PAID TO A THIRD PARTY AS PART OF A THIRD
PARTY CLAIM AND EXCEPT IN THE EVENT OF FRAUD OR INTENTIONAL MISCONDUCT. ALL
TRANSFERS HEREUNDER, INCLUDING THOSE WITH RESPECT TO THE REVERSION OF THE
PRODUCT AND THE TRANSFER OF PRODUCT DOCUMENTS AND MATERIALS HEREUNDER ARE BEING
MADE ON AN “AS IS” BASIS. EXCEPT AS EXPRESSLY SET FORTH HEREIN, NEITHER WYETH
NOR ANY OF ITS AFFILIATES MAKES ANY REPRESENTATION OR WARRANTY OF ANY KIND WITH
RESPECT TO ANY SUCH TRANSFERS, OR ANY PATENT APPLICATIONS, RESULTING PATENTS,
PRODUCT DOCUMENTS, MATERIALS, WYETH KNOW-HOW OR ANY TECHNOLOGY RELATED THERETO,
INCLUDING WITH RESPECT TO PATENTABILITY. WYETH HEREBY EXPRESSLY DISCLAIMS ANY
AND ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT.

6.4Insurance. CATALYST agrees to use reasonable efforts to obtain and maintain
during the term of this Termination Agreement, commercial general liability
insurance, including products liability insurance, with reputable and
financially secure insurance carriers to cover its indemnification obligations
under Section 6.2 of this Termination Agreement, in each case with limits of not
less than USD [* * *] per occurrence and in the aggregate. Insurance shall be
procured with carriers having an A.M. Best Rating of A-VII or better.

7.TERM AND TERMINATION.

7.1Term. The term of this Termination Agreement will be deemed effective as of
the Termination Date and continue until the last to expire to the Royalty Term
for a Product country whereupon this Termination Agreement shall expire.

7.2Survival. Articles 1, 2, 5, 6, 8 and this Section 7.2 shall survive any
expiration or termination of this Termination Agreement.

Page 9 of 14

pa-1775019

--------------------------------------------------------------------------------

Execution Copy

 

Exhibit 10.16

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Omissions are designated as ***. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 

8.MISCELLANEOUS.

8.1Authority. Each Party represents and warrants that it is entitled to enter
into this Termination Agreement and to grant to the other Party the rights and
licenses granted to the other Party hereunder.

8.2Assignment. Neither this Termination Agreement nor any interest hereunder
shall be assignable by either Party, without the prior written consent of the
other Party, which consent shall not be unreasonably withheld or delayed, except
a Party may make such an assignment without the other Party’s consent to
Affiliates or to a successor to substantially all of the business of such Party
to which this Termination Agreement relates, whether in merger, sale of stock,
sale of assets or other transaction. This Termination Agreement shall be binding
upon the successors and permitted assigns of the Parties, and the name of a
Party appearing herein shall be deemed to include the names of such Party’s
successors and permitted assigns to the extent necessary to carry out the intent
of this Termination Agreement. Any assignment not in accordance with this
Section shall be void.

8.3Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Termination
Agreement.

8.4Force Majeure. Neither Party shall be liable to the other for delay or
failure in the performance of the obligations on its part contained in this
Termination Agreement if and to the extent that such failure or delay is due to
circumstances beyond its control which it could not have avoided by the exercise
of reasonable diligence. It shall notify the other Party promptly should such
circumstances arise, giving an indication of the likely extent and duration
thereof, and shall use reasonable efforts to resume performance of its
obligations as soon as practicable, provided, however, that neither Party shall
be required to settle any labor dispute or disturbance.

Page 10 of 14

pa-1775019

--------------------------------------------------------------------------------

Execution Copy

 

Exhibit 10.16

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Omissions are designated as ***. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 

8.5Notices. Notices and other communications hereunder (including, without
limitation, any notice of force majeure, breach, termination, change of address,
etc.) shall be in writing and shall be deemed given if delivered personally or
by facsimile transmission (receipt verified), mailed by registered or certified
mail (return receipt requested), postage prepaid, or sent by nationally
recognized express courier service, to the Parties at the following addresses
(or at such other address for a Party as shall be specified by like notice,
provided, however, that notices of a change of address shall be effective only
upon receipt thereof):

 

If to CATALYST:

Catalyst Bioscience, Inc.
260 Littlefield Avenue
South San Francisco, CA 94080
Attn.: Chief Executive Officer
Fax: (650) 871-2475

 

 

If to WYETH:

Pfizer Inc.
235 East 42nd Street
New York, New York 10017-5755
Attention: Executive Vice President and General Counsel
Facsimile: (212) 309-0874

 

 

with a copy to:

Pfizer Inc.
235 East 42nd Street
New York, New York 10017-5755
Attention: SVP, Business Development

 

8.6Amendment. No amendment, modification or supplement of any provision of this
Termination Agreement shall be valid or effective unless made in writing and
signed by a duly authorized officer of each Party.

8.7Waiver. No provision of the Termination Agreement shall be waived by any act,
omission or knowledge of a Party or its agents or employees except by an
instrument in writing expressly waiving such provision and signed by a duly
authorized officer of the waiving Party. The waiver by either of the Parties of
any breach of any provision hereof by the other Party shall not be construed to
be a waiver of any succeeding breach of such provision or a waiver of the
provision itself.

8.8Severability. If any clause or portion thereof in this Termination Agreement
is for any reason held to be invalid, illegal or unenforceable, the same shall
not affect any other portion of this Termination Agreement, as it is the intent
of the Parties that this Termination Agreement shall be construed in such
fashion as to maintain its existence, validity and enforceability to the
greatest extent possible. In any such event, this Termination Agreement shall be
construed as if such clause of portion thereof had never been contained in this
Termination Agreement, and

Page 11 of 14

pa-1775019

--------------------------------------------------------------------------------

Execution Copy

 

Exhibit 10.16

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Omissions are designated as ***. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 

there shall be deemed substituted therefore such provision as will most nearly
carry out the intent of the Parties as expressed in this Termination Agreement
to the fullest extent permitted by applicable law.

8.9Use of Name. Each of the Parties agrees not to use or cite in any manner the
name, logos or trademarks of the other Party or any of the other Party’s
Affiliates, nor the name or photographic depiction of any employee of the other
party or its Affiliates, nor any adaptation of any of the foregoing in any press
releases, external statements, advertising, promotional or sales literature
without the prior written consent of the other Party and from the individual, if
any, whose name, photograph or depiction is proposed to be used.

8.10Descriptive Headings. The descriptive headings of this Termination Agreement
are for convenience only, and shall be of no force or effect in construing or
interpreting any of the provisions of this Termination Agreement.

8.11Governing Law. This Termination Agreement shall be governed by and
interpreted in accordance with the substantive laws of the United States of
America and the State of New York, without regard to conflict of law principles
thereof.

8.12Entire Agreement of the Parties. This Termination Agreement constitutes and
contains the complete, final and exclusive understanding and agreement of the
Parties and cancels and supersedes any and all prior negotiations,
correspondence, understandings and agreements, whether oral or written, among
the Parties respecting the subject matter hereof and thereof.

8.13Counterparts. This Termination Agreement may be executed in two
counterparts, each of which need not contain the signature of more than one
Party but all such counterparts taken together shall constitute one and the same
agreement.

[The remainder of this page is intentionally blank].

 




Page 12 of 14

pa-1775019

--------------------------------------------------------------------------------

Execution Copy

 

Exhibit 10.16

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Omissions are designated as ***. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 

IN WITNESS WHEREOF, the parties hereto have caused this Termination Agreement to
be executed by their duly authorized officers effective as of the Termination
Date.

CATALYST BIOSCIENCES, INC.

 

 

 

By: /s/Nassim Usman, Ph.D.

Name: Nassim Usman, Ph.D.

Title: President & CEO

 

WYETH LLC

 

 

 

By:  /s/Robert J. Smith

Name: Robert J. Smith

Title:   Vice President

 

 




Page 13 of 14

pa-1775019

--------------------------------------------------------------------------------

Execution Copy

 

Exhibit 10.16

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Omissions are designated as ***. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 

Exhibit A
Transition Plan

 

[* * *]

Page 14 of 14

pa-1775019